Exhibit 10(p)


SECOND AMENDMENT


TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

        This SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN
AGREEMENT (“Second Amendment”) is made and entered into as of April 23, 2004
between CLARION TECHNOLOGIES, INC., a Delaware corporation (the “Company”), its
subsidiaries party hereto (the Company and its subsidiaries are referred to
individually as a “Loan Party” and collectively as the “Loan Parties”), jointly
and severally, as borrowers and WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.,
a Delaware limited partnership (“WBMCF”), the Emilie D. Wierda Living Trust
dated 3/1/94, William Beckman, Thomas Wallace, the Craig Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, and the Emilie Wierda Grantor Retained
Annuity Trust, dated January 31, 1994, (together with WBMCF, each a “Lender” and
collectively, as the “Lenders”).

R E C I T A L S

        A.        Pursuant to that certain Amended and Restated Senior
Subordinated Loan Agreement dated as of December 27, 2002, as amended by that
certain Waiver, Consent and First Amendment to Amended and Restated Senior
Subordinated Loan Agreement dated April 14, 2003 (as further amended, restated
or otherwise modified, the “Loan Agreement”) between the Loan Parties and the
Lenders, the Lenders and Loan Parties agreed to amend and restate the terms of
an existing senior subordinated loan agreement.

        B.        The Loan Parties, Bank One, NA, as Agent and the Senior
Lenders are entering into a fifth amendment to amended and restated credit
agreement dated as of the date hereof (the “Senior Fifth Amendment”), pursuant
to which Senior Lenders, among other things, are agreeing to amend the terms of
a senior loan agreement.

        C.        The Loan Parties have requested, and the Lenders have further
agreed, to amend selected provisions of the Loan Agreement upon the terms and
conditions as hereinafter set forth.

        D.        Based upon the foregoing recitals, and without waiving any
rights or remedies other than those expressly waived herein, Lenders are willing
to amend the terms of the Loan Agreement under the terms and conditions
expressly set forth herein.

A G R E E M E N T S

        NOW, THEREFORE, in consideration of the agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------



        1.        Incorporation of Recitals. The foregoing recitals are
incorporated herein by reference and made a part of this Second Amendment.

        2.        Definitions. All capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement, as
amended by this Second Amendment.

        3.        Amendment of the Loan Agreement. Subject to the Loan Parties’
performance of their obligations to Lenders hereunder on the date hereof, the
parties hereto agree to amend the terms of the Loan Agreement as follows:

        (a)               The following definitions shall be added to Section
1.1 of the Loan Agreement in the proper alphabetical order:


          “Current Interest Payment Date” means September 30, 2004; provided if
the Interest Payment Test is not met on such date, “Current Interest Payment
Date” shall mean the first Quarterly Payment Date following September 30, 2004
on which the Interest Payment Test is met and on which the Lenders receive the
full amount of interest due on the Loans for the fiscal quarter relating to such
Quarterly Payment Date.


          “Interest Payment Test” means as of any date of determination the
Company having a Fixed Charge Coverage Ratio of not less than 1.75: 1.00, such
ratio to be determined in each case in accordance with GAAP for the period of
four consecutive calendar quarters of the Company then ending. For purposes of
determining compliance with the Interest Payment Test, each calculation shall
include in the determination of the “sum” (as set forth in the definition of
Fixed Charge Coverage Ratio) the amount of any interest which has been actually
paid by the Company during the 12 month period, or which is proposed to be paid
with respect to the Loans and the Replacement Notes as of the quarter end for
which such Interest Payment Test is then being tested.


          “Second Amendment” shall mean that certain Second Amendment to Amended
and Restated Senior Subordinated Loan Documents dated as of April 23, 2004
between the Loan Parties and the Lenders as the same may be amended,
supplemented, restated or otherwise modified from time to time.


          “Second Amendment Closing Date shall be deemed to mean the date of the
Second Amendment if and when the conditions for effectiveness of the Second
Amendment are satisfied as provided therein.


        (b)        The following definitions in Section 1.1 of the Loan
Agreement shall be deleted in their entirety and replaced with the following:


-2-

--------------------------------------------------------------------------------



          “Deferred Interest Period” shall mean the period commencing on the
Effective Date and ending on the earlier of (i) the day which is immediately
preceding the Current Interest Payment Date or (ii) the date that Senior Lenders
are paid in full; provided, that “Deferred Interest Period” shall include any
Deferred Interest Reinstatement Period.


          “Replacement Notes” means, together, (i) the Amended and Restated
Subordinated Promissory Note in the principal amount of $1,310,984.35 dated
September 2, 2003, made by the Company in favor of the Emilie D. Wierda Living
Trust dated 3/1/94, as payee; (ii) the Amended and Restated Subordinated
Promissory Note in the principal amount of $1,310,984.35 dated September 2,
2003, made by the Company in favor of William Blair, as payee; and (iii) the
Amended and Restated Subordinated Promissory Note in the principal amount of
$135,853.30 dated September 2, 2003, made by the Company in favor of Thomas
Wallace, as payee, all of which notes have been amended and restated to provide
for a maturity date of June 30, 2005, and any and all further amendments,
restatements, modifications, replacements, renewals, or extensions of any of the
foregoing.


          “Senior Termination Date” shall mean April 30, 2005.


        (c)               Section 2.3(a) of the Loan Agreement shall be deleted
in its entirety and replaced with the following:


          “(a) Interest. (i) During the period from the Effective Date through
and including June 29, 2003, the Principal shall bear interest until paid,
computed on the basis of a 360-day year for the actual number of days elapsed,
at a fixed annual rate of 12%, (ii) during the period from June 30, 2003 through
and including the day which is immediately preceding the Current Interest
Payment Date, the Principal shall bear interest until paid, computed on the
basis of a 360-day year for the actual number of days elapsed, at a fixed annual
rate of 15%, and (iii) thereafter, so long as no Event of Default has occurred
and is continuing, the Principal shall bear interest until paid, computed on the
basis of a 360-day year for the actual number of days elapsed, at a fixed annual
rate of 12%; provided, if, on any Quarterly Payment Date following the Current
Interest Payment Date, interest is not paid in full because the Interest Payment
Test is not met, the Principal shall bear interest from such Quarterly Payment
Date until the Quarterly Payment Date upon which interest is permitted to be
paid, computed on the basis of a 360-day year for the actual number of days
elapsed, at a fixed annual rate of 15%.”


-3-

--------------------------------------------------------------------------------



        (b)        Section 2.3(b) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following new Section:


          “(b)       Interest Payment or Accrual.


          (i) Deferred Interest Portion. During the Deferred Interest Period,
accrued and unpaid interest on the Principal shall be added to the aggregate
Principal as of the close of business on each Quarterly Payment Date (the
“Deferred Interest Portion”) until but not including the Current Interest
Payment Date;


          (ii) Current Interest. On and after the Current Interest Payment Date,
accrued and unpaid interest on the Principal shall be due and payable quarterly
in arrears on each Quarterly Payment Date (including the Current Interest
Payment Date); provided, if, on any Quarterly Payment Date occurring before June
30, 2005 but following the Current Interest Payment Date, the Interest Payment
Test is not met and current interest cannot be paid on the Loans on such date,
the Deferred Interest Period shall be reinstated until the next Quarterly
Payment Date upon which the Interest Payment Test is met and interest can be
paid on a current basis on the Loans (the “Deferred Interest Reinstatement
Period”). Notwithstanding anything else herein to the contrary, accrued and
unpaid interest on the Principal shall be due and payable quarterly in arrears
on each Quarterly Payment Date beginning with June 30, 2005. In addition, all
accrued and unpaid interest shall be due and payable upon the payment in full of
the Principal.”


        (d)               Section 5.15 of the Loan Agreement shall be deleted in
its entirety and replaced with the following:


        “Affiliate Subordination Agreements. Within thirty (30) days of the
Second Amendment Closing Date, the Loan Parties shall cause each of the
Affiliate Subordination Agreements to be executed by the Loan Parties and each
other Person contemplated by the definition of Affiliate Subordination Agreement
to be party thereto provided, however, that the Affiliate Subordination
Agreement to be executed by Drake Properties, L.L.C. shall be delivered within
forty-five (45) days of the Second Amendment Closing Date.”

        (e)               Section 6.15 of the Loan Agreement shall be deleted in
its entirety and replaced with the following:


          “6.15 Capital Expenditures. The Loan Parties shall not make or incur
any Capital Expenditures if, after giving effect thereto, the aggregate amount
of all Capital Expenditures made by the Loan Parties would exceed $3,600,000 in
the fiscal year ending December 31, 2004, and $2,100,000 in any fiscal year of
the Loan Parties thereafter.”


-4-

--------------------------------------------------------------------------------



        (f)               Section 6.17 of the Loan Agreement shall be deleted in
its entirety and replaced with the following:


          “6.17 Financial Covenants.


        (a)              Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Fixed Charge Coverage Ratio for any month to be less than 1.31 to
1.00 as determined in accordance with GAAP for the period of four consecutive
fiscal quarters then ending.


        (b)              Minimum EBITDA. The Loan Parties shall not permit
EBITDA to be less than $1,980,000 for the fiscal quarter ending on or about June
30, 2004 or any fiscal quarter thereafter; such amount to be determined in each
case in accordance with GAAP for the period of such fiscal quarter then ending.


        (c)              Senior Debt to EBITDA Ratio. The Loan Parties shall not
permit the Senior Debt to EBITDA Ratio to be greater than (i) 2.53 to 1.00 as of
the end of the fiscal quarter ending on or about March 31, 2004 and June 30,
2004, (ii) 2.37 to 1.00 as of the end of the fiscal quarter ending on or about
September 30, 2004 and (iii) 2.20 to 1.00 as of the end of the Company’s fiscal
quarter ending on or about December 31, 2004 or the end of any fiscal quarter
thereafter; such ratio to be determined in each case in accordance with GAAP
using the ratio of Senior Debt as of the end of each such fiscal quarter to
EBITDA for the period of four consecutive fiscal quarters of the Company then
ending.


        (d)              Total Debt to EBITDA Ratio. The Loan Parties shall not
permit the Total Debt to EBITDA Ratio to be greater than (i) 4.51 to 1.00 as of
the end of the fiscal quarter ending on or about March 31, 2004 and June 30,
2004, (ii) 4.18 to 1.00 as of the end of the fiscal quarter ending on or about
September 30, 2004, and (iii) 4.13 to 1.00 as of the end of the Company’s fiscal
quarter ending on or about December 31, 2004 or the end of any fiscal quarter
thereafter; such ratio to be determined in each case in accordance with GAAP
using the ratio of Total Debt as of the end of each such fiscal quarter to
EBITDA for the period of four consecutive fiscal quarters of the Company then
ending.


        (e)              Total Liabilities to Tangible Capital Funds Ratio. The
Loan Parties shall not permit the Total Liabilities to Tangible Capital Funds
Ratio to be greater than (i) 6.60 to 1.00 as of the end of April, May, June,
July and August, 2004, and (ii) 5.23 to 1.00 as of the end of September, 2004 or
any month thereafter; such ratio to be determined in each case in accordance
with GAAP as of such month-end.


        (f)              Adjusted Working Capital. The Loan Parties shall not
permit Adjusted Working Capital to be less than negative $11,000,000 as of March
31, 2004, and (ii) negative $11,550,000 as of the end of each monthly period
from April 30, 2004 through November 30, 2004 and (iii) negative $9,900,000 as
of December 31, 2004, provided that the amount Adjusted Working Capital may not
be less than under this Section 10.6.6 shall increase by $1,000,000 as of and at
the end of each fiscal year commencing with such fiscal year-end 2005; such
amount to be determined in each case in accordance with GAAP as of each
month-end. For example and greater clarity, the amount Adjusted Working Capital
may not be less than under this Section 6.17(f) as of the end of the Company’s
fiscal year ending on or about December 31, 2005 shall be negative $8,900,000.


-5-

--------------------------------------------------------------------------------



        (g)        Operating Leases.The Loan Parties shall not permit the
aggregate amount of all rental payments under Operating Leases made (or
scheduled to be made) by the Loan Parties (on a consolidated basis) to exceed
$2,100,000 in any Fiscal Year.


        (h)        Schedule 4.3 (Capitalization) shall be deleted in its
entirety and a new Schedule 4.3 attached hereto shall be substituted therefor.


        (i)        Schedule 4.7 (Litigation) shall be deleted in its entirety
and a new Schedule 4.7 attached hereto shall be substituted therefor.


        (j)        Schedule 4.21 (Affiliate Transactions) shall be deleted in
its entirety and a new Schedule 4.21 attached hereto shall be substituted
therefor.


        (k)        Schedule 4.27 (Certain Indebtedness) shall be deleted in its
entirety and a new Schedule 4.27 attached hereto shall be substituted therefor.


        4.           Second Amendment Conditions. The Second Amendment and the
obligations of Lenders contemplated hereby shall be governed by and subject to
the following terms and conditions:

        (a)        receipt of this Consent and Second Amendment to Amended and
Restated Senior Subordinated Loan Documents, duly executed by the Loan Parties
and Lenders;


        (b)        receipt of the Ninth Amendment to Subordination Agreement,
duly executed by Senior Lenders;


        (c)        receipt of the duly filed amendment to the amended and
restated certificate of incorporation of the Company, certified by the Secretary
of State of the Delaware, together with a copy of the Company’s By-Laws,
certified by the Company’s secretary to be true and correct and in full force
and effect;


        (d)        receipt of certified copies of all documents evidencing
corporate action taken by each Loan Party with respect to the consummation of
the transactions contemplated by this Second Amendment, including but not
limited to, resolutions of the Board of Directors of each Loan Party authorizing
the execution, delivery and performance by such Loan Party of this Second
Amendment;


-6-

--------------------------------------------------------------------------------



        (e)        receipt of a certificate of each Loan Party, signed by its
chief executive officer or president, to the effect that: (i) all of the
representations and warranties of such party contained in this Second Amendment
are true and correct as of the date hereof; (ii) such party has complied with
and performed all of the terms, covenants and agreements contained in the Senior
Subordinated Loan Documents which are to be complied with or performed by such
party on or before the date hereof; and (iii) no Event of Default or Potential
Event of Default has occurred and is continuing;


        (f)        receipt of the Senior Fifth Amendment, certified by the Loan
Parties’ secretary or president to be true and correct and in full force and
effect and any and all other documents, agreements, certificates and instruments
executed or delivered in connection therewith, each in form and substance
satisfactory to Lenders in their sole discretion;


        (g)        receipt of the Consent Agreement duly executed by holders of
a majority in interest of the Series A Convertible Preferred Stock of the
Company and the Company;


        (h)        receipt of a certified copy of the duly executed amendments
to the Replacement Notes;


        (i)        a financial condition certificate of the Company, signed by
its chief executive officer or president, demonstrating that, after giving
effect to the Second Amendment and Amended and Restated Senior Loan Documents,
each of the Loan Parties are Solvent;


        (j)        receipt of a business model reflecting covenant calculations
in form and substance satisfactory to the Lenders; and


        (k)        receipt of the execution and delivery or obtainment of such
other instruments, documents, agreements, certificates, instruments, consents,
waivers, opinions and information as Lenders may reasonably request.


The Company shall provide the documents specified in (a) – (k) in a form
reasonably acceptable to Lenders.

        5.           Representations and Warranties of the Loan Parties. As a
further inducement for the Lenders to consent to the transactions contemplated
by this Agreement, the Loan Parties hereby represent and warrant to Lenders
that:

        (a)        The Loan Parties have the requisite power and authority to
execute, deliver and carry out this Agreement and the transactions contemplated
hereby.


        (b)        The execution and delivery of this Agreement, the Senior
Fifth Amendment and the consummation by the Loan Parties of the transactions
contemplated hereby or thereby has been duly authorized by all necessary action
and other consents, approvals and the like required on the part of the Loan
Parties.


-7-

--------------------------------------------------------------------------------



        (c)        Neither the execution and delivery by the Loan Parties of
this Second Amendment or the Senior Fifth Amendment nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by the Loan Parties
with the terms, conditions and provisions hereof or thereof, shall (i) conflict
with or result in a breach of the terms, conditions or provisions of, (ii)
constitute a default under, (iii) result in the creation of any lien, security
interest, charge or encumbrance upon its capital stock or assets pursuant to,
(iv) give any third party the right to accelerate any obligation under,
(v) result in a violation of or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to the Certificate or Articles of Incorporation or
by-laws of the Loan Parties or any law, statute, rule or regulation to which the
Loan Parties are subject, or any agreement, instrument, order, judgment or
decree to which the Loan Parties are subject.


        (d)        This Second Amendment and the Senior Fifth Amendment have
been duly and validly executed and delivered by the Loan Parties and constitute
legal, valid and binding obligations, and all such obligations of the Loan
Parties are enforceable in accordance with their respective terms.


        (e)        No event has occurred and is continuing and no condition
exists which would constitute an Event of Default or Potential Event of Default.


        (f)        All representations and warranties of the Loan Parties in the
Loan Agreement remain true and correct as of the date hereof as though
originally made on and as of the date hereof and will be true and correct after
giving effect to the amendments set forth in Section 3 hereof.


        (g)        Each Loan Party represents that: (a) it has no intention to
file or acquiesce in the filing of any bankruptcy or insolvency proceeding
hereafter, absent Lender’s approval of such proceeding; and (b) the period
commencing on the Second Amendment Closing Date and ending on the Senior
Termination Date is sufficient for such Loan Party to accomplish the commitments
it has undertaken in this Second Amendment.


        6.        Release and Indemnity.

        (a)        Each Loan Party does hereby release and forever discharge
each Lender (in such Person’s capacity as a Lender and not in such Person’s
capacity as officer, director or Affiliate of a Loan Party) and each Affiliate
thereof and each of their respective employees, officers, directors, partners,
trustees, agents, attorneys, successors, assigns or other representatives from
any and all claims, demands, damages, actions, cross-actions, causes of action,
costs and expenses (including legal expenses), of any kind or nature whatsoever,
whether based on law or equity, which any of said parties has held, whether
known or unknown, for or because of any matter or thing done, omitted or
suffered to be done on or before the actual date upon which this Second
Amendment is signed by any of such parties (i) arising directly or indirectly
out of this Second Amendment, or any other documents, instruments or any other
transactions relating thereto and/or (ii) relating directly or indirectly to all
transactions by and between each Loan Party and any Lender or any of its
respective directors, partners, officers, agents, employees, attorneys or other
representatives.


-8-

--------------------------------------------------------------------------------



        (b)        Each Loan Party shall and hereby does indemnify each Lender
and each Affiliate thereof and their respective directors, partners, officers,
employees and agents from, and hold each of them harmless against, any and all
losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from the execution by any
Lender or Loan Party of this Agreement or any investigation, litigation or other
proceeding (including any threatened investigation or proceeding) relating to
the foregoing or any of the other Senior Subordinated Loan Documents, and the
Loan Parties shall reimburse each Lender and each Affiliate thereof and their
respective directors, partners, officers, employees and agents, upon demand for
any expenses (including legal fees) reasonably incurred in connection with any
such investigation or proceeding; but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence, bad
faith or willful misconduct of the Person to be indemnified or in connection
with disputes exclusively between Lenders.


        (c)        Without limiting any provision of this Second Amendment, it
is the express intention of the parties hereto that each Person to be
indemnified hereunder or thereunder shall be indemnified and held harmless
against any and all losses, liabilities, claims or damages: (i) arising out of
or resulting from the sole ordinary or contributory negligence of such Person or
(ii) imposed upon said party under any theory of strict liability. Without
prejudice to the survival of any other obligations of the Loan Parties hereunder
and under the other Senior Subordinated Loan Documents, the obligations of the
Loan Parties under this Section 6 shall survive the termination of the Senior
Subordinated Loan Documents and the other Senior Subordinated Loan Documents and
the payment of the Obligations.


        7.        Miscellaneous.

        (a)        Further Assurances. The Loan Parties shall, from time to time
at the request of the Lenders holding a majority in interest of the Loans, do
all further acts and things as may in the opinion of such Lenders be necessary
or advisable to effectuate the transaction and other matters contemplated
hereby, including, without limitation, the modification of or amendment to any
other agreements, certificates or instruments to which the Loan Parties are a
party.


-9-

--------------------------------------------------------------------------------



        (b)        Notices. All notices and other communications given to or
made upon any party hereto in connection with this Agreement shall be in
accordance with Section 8.6 of the Loan Agreement.


        (c)        Joint and Several Liability. Except as specifically set forth
herein, the liability of each Loan Party under this Second Amendment and the
other agreements in general shall be joint and several, and each reference
herein to the Loan Parties shall be deemed to refer to each such Loan Party. In
furtherance and not in limitation of Lenders’ rights and remedies hereunder or
at law, each Lender may proceed under this Agreement and the other agreements
against any one or more of the Loan Parties in their absolute and sole
discretion for any of the obligations of the Loan Parties or any other liability
or obligation of the Loan Parties arising hereunder.


        (d)        Survival. All representations, warranties, covenants,
indemnifications, consents and agreements of the Loan Parties contained herein
or made in writing in connection herewith shall survive the execution and
delivery of this Second Amendment and, except as set forth otherwise herein,
shall remain in effect through the date that all amounts due hereunder are paid
to Lenders.


        (e)        Entire Agreement. This Second Amendment and the instruments
to be delivered by the parties pursuant to the provisions hereof constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof.


        (f)        Counterparts. This Second Amendment may be executed in any
number of counterparts and by any party hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart by facsimile shall be deemed to be delivery of an original
counterpart hereto.


        (g)        Captions. Section captions used in this Second Amendment are
for convenience only, and shall not affect the construction of this Second
Amendment.


        (h)        No Further Amendments. Except as specifically amended hereby,
the terms and provisions of the Loan Agreement shall remain in full force and
effect.


        (i)        Consents. The Lenders hereby consent to (a) the amendment of
the amended and restated certificate of incorporation of the Company in the form
attached hereto as Exhibit A; and (b) the dissolution (the “Dissolution”) by the
Company of its subsidiary Mito Plastics, Inc. (“Mito”) subject to the following
conditions: (x) Mito will transfer to the Company and the Company will agree to
assume, all of Mito’s assets, properties, interests and obligations, including
the obligations under the Loan Documents and (y) the terms of all documents and
agreements effecting the Dissolution will be reasonably acceptable to WBMCF.

[Remainder of this page intentionally left blank]

-10-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to Amended and Restated Senior Subordinated Loan Agreement to be executed and
delivered by their duly authorized officers as of the day and year first above
written.

WILLIAM BLAIR MEZZANINE CAPITAL FUND III, L.P.

By:     William Blair Mezzanine Capital Partners III, L.L.C., its general
partner

          By: /s/ Terrance M. Shipp
                    ——————————————
          Name: Terrance M. Shipp
                    ——————————————
          Title: Managing Director
                    ——————————————






-11-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

Emilie D. Wierda Living Trust dated 3/1/94


By: /s/ Craig Wierda
          ——————————————
Name: Craig Wierda
          ——————————————
Title: Trustee
          ——————————————


/s/ William Beckman
————————————————
William Beckman

/s/ Thomas Wallace
————————————————
Thomas Wallace





-12-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CRAIG WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee


EMILIE WIERDA GRANTOR RETAINED ANNUITY TRUST, DATED JANUARY 31, 1994


By: /s/ Greg Bego
      ——————————————
Greg Bego, Trustee





-13-

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE


SECOND AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED LOAN AGREEMENT

CLARION TECHNOLOGIES, INC.


By: /s/ Edmund Walsh
          ——————————————
Name: Edmund Walsh
          ——————————————
Title: Chief Financial Officer
          ——————————————



CLARION REAL ESTATE, LLC.


By: /s/ Edmund Walsh
          ——————————————
Name: Edmund Walsh
          ——————————————
Title: Chief Financial Officer
          ——————————————



MITO PLASTICS, INC.


By: /s/ Edmund Walsh
          ——————————————
Name: Edmund Walsh
          ——————————————
Title: CFO/Treasurer
          ——————————————



-14-